R. B. Burns, J.

(concurring in part and dissenting in part).

I concur with my brothers that the Nevada judgment cannot affect the obligation of the plaintiff to support the defendant, but I cannot agree that the Nevada decree is void.
The cases cited by Judge Kelley (Allen v. Allen [1915], 188 Mich 532, 535; Detroit United Ry. v. Circuit Judge [1919], 204 Mich 543; Mulford v. Stender [1921], 215 Mich 637, 640) stand for the proposition as he states it: “It is a familiar, well-established rule that the court which first obtains jurisdiction has the exclusive right to decide the matter in issue”. But the facts of those cases are different from the facts of the present case.
In Allen v. Allen, supra, the plaintiff was a resident of Flint, Michigan. On his way to Alaska during the gold rush he married the defendant in Seattle, Washington. They separated and upon his return to Flint he instituted divorce proceedings and after the defendant filed an answer and a cross-bill ■ he had the case dismissed because he was not sure of his necessary residency requirements. He did not obtain permission from the court to dismiss the bill. *209The defendant had the case reinstated and obtained a divorce decree. In the meantime the plaintiff had returned to Nome, Alaska, where he obtained a divorce. The trial judge found, and the Supreme Court agreed, that the plaintiff had not abandoned his residency in Flint, and that the stay in Alaska-was temporary.
In Detroit United Ry. v. Circuit Judge, supra, the headnote is sufficient to state the case. The headnote reads as follows:
“Where a suit attacking the validity of an ordinance of the city of Detroit fixing the maximum rate of fares on certain street railway lines in said city was pending in the Federal court, it had exclusive jurisdiction, and the State court was without jurisdiction to issue an injunction also involving the validity of said ordinance.”
In Mulford v. Stender, supra, a suit was filed in Wayne County Circuit Court. A bill of interpleader was filed asking the court to delay the case as an action had been filed in the Circuit Court for Cook County, Illinois. The Supreme Court held that the Wayne County Circuit Judge, having first acquired jurisdiction of the matter, had the right to dispose of the issue.
In the present case plaintiff moved to Nevada and obtained a divorce after his wife had been granted a judgment for separate maintenance.
Following the Williams cases (Williams v. North Carolina [1942], 317 US 287 [63 S Ct 207, 87 L Ed 279], and Williams v. North Carolina [1945], 325 US 226 [65 S Ct 1092, 89 L Ed 1577]), the question arose whether a valid ex parte divorce entered at the domicile of only one party to the marriage automatically terminated the wife’s right to support. This question was settled by the theory of divisible *210divorce, foreshadowed in Esenwein v. Pennsylvania (1945), 325 US 279 (65 S Ct 1118, 89 L Ed 1608) (concurring opinion per Douglas, J.) and set forth in Estin v. Estin (1948), 334 US 541 (68 S Ct 1213, 92 L Ed 1561), where the Court held that an ex parte Nevada divorce procured by the husband did not terminate the wife’s prior adjudicated right to separate maintenance:
“The result in this situation is to make the divorce divisible — to give effect to the Nevada decree insofar as it affects marital status and to make it ineffective on the issue of alimony. It accommodates the interests of both Nevada and New York in this broken marriage by restricting each state to the matters of her dominant concern.” 334 US at 549.
Finally, in Vanderbilt v. Vanderbilt (1957), 354 US 416 (77 S Ct 1360, 1 L Ed 2d 1456), the Court perfected the divisible divorce theory by its holding that even when the wife’s, right to support had not been reduced to judgment before the ex parte divorce, that divorce could not affect her support rights. The Court rested its holding on the due process clause: since the foreign state had no personal jurisdiction over the absent spouse, its decree “to the extent it purported to affect the wife’s right to support, was void and the Full Faith and Credit Clause did not obligate New York to give it recognition”. Since the due process clause forbids the divorce court to adjudicate the absent wife’s right to support, it follows that she cannot be deprived by that court of whatever rights of support she had under the law of her domicile at the time of that divorce. This line of reasoning was accepted by the Courts of this state in Malcolm v. Malcolm (1956), 345 Mich 720. In accord are Farnham v. Farnham (1964), 80 Nev 180 (391 P2d 26) and Hudson v. *211Hudson (1959), 52 Cal 2d 735 (344 P2d 295) among others.
In the instant case the Nevada court did not pronounce, nor did it attempt to pronounce, judgment respecting support of Mrs. Owen. The State of Michigan, having had personal jurisdiction over both plaintiff and defendant, had provided support in its 1965 judgment of separate maintenance. Accordingly, I would hold that the Nevada judgment of divorce is entitled to full faith and credit only insofar as it affects the marital status of the parties. Mr. and Mrs. Owen are no longer husband and wife. However, the Nevada judgment in no way would affect the plaintiff’s obligation to support his former wife.